SANBORN and VAN DEVANTER, Circuit Judges
(concurring).
We concur in the judgment of reversal in this case on the grounds stated in the opinion of the court, and also upon the further grounds that the defect in the handle of the ax which the plaintiff was using was obvious and well known to him, that the danger from it was apparent and was appreciated by him, and that by continuing in the employment with this knowledge and appreciation he assumed the risk of the defects and dangers from which he suffered. Lamson v. American Axe & Tool Co., 177 Mass. 144, 58 N. E. 585, 83 Am. St. Rep. 267; King v. Morgan, 109 Fed. 446, 448, 48 C. C. A. 507, 509; Cudahy Packing Co. v. Marcan, 45 C. C. A. 515, 517, 106 Fed. 645, 647, 54 L. R. A. 258; Smith v. Beaudry, 175 Mass. 286, 289, 290, 291, 56 N. E, 596.